DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group II, claims 16-21 in the reply filed on February 28, 2022 is acknowledged. The traversal is on the ground that the method claims had previously been examined in two previous ancestor patents. This is not found persuasive because the previously examined methods were limited to cyclodextrin as the therapeutic agent, and the instant method is not. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
With respect to the election of species requirement, in a telephone interview with Diana Hamlet-Cox, the examiner clarified that this requirement was limited to the method claim. The examiner regrets the lack of clarity. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 ultimately depends from claim 16 which recites a composition that “consists essentially of cyclodextrin as an active pharmaceutical agent.” The transitional phrase “consisting essentially of” limits the claim to the specified materials and others that do not materially affect the basic and novel characteristic of the claimed invention. In the instant case, the composition is recited as one “for treating, inhibiting, preventing, or ameliorating a symptom or related condition caused by cellular accumulation of cholesterol.” However, claim 18 recites therapeutic agents (e.g., cholesterol absorption inhibitor) which would, in fact, appear to be precluded by this transitional phrase.    
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. Re-writing claim 18 as an independent claim would appear to be the most straightforward method of addressing this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 16 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cataldo et al (US 7,829,550).
Cataldo discloses a solution comprising 10-50 g, preferably 20 g, of hydroxypropyl--cyclodextrin (HPCD). The reference exemplifies a solution in a nebulizer. See col 5, lines 1-33 and Example 1. This product comprises what the instant specification describes as an effective amount of the cyclodextrin to carry out the intended use although this use is not disclosed in the art. This claim anticipates the claims.
With respect to the preamble, the recitation of intended use is given patentable weight to the extent that the art product must be capable of performing the intended use as recited. In that case, it meets the claim limitations. See, e.g. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (Anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.
With respect to the limitation requiring written instructions, printed matter may be functional or nonfunctional. In the latter case, the limitation is not given patentable weight. “[W]here the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. See MPEP 2111.05. Therefore, the limitation requiring written instructions in the instant claims would not be considered functional and is not given patentable weight. 
  
Claims 16-21 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Pavliv et al (US 2011/0257240).  
Pavliv discloses a composition comprising HPCD and atorvastatin, an acetyl-coenzyme A acetyltransferase inhibitor. See Example 8. This product comprises what the instant specification describes as an effective amount of the cyclodextrin to carry out the intended use although the HPCD is not described as an active agent. The limitation regarding written instructions is addressed above. The reference anticipates the claims. 





Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623